UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 98-6055



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOBBY SCEAN SANG,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-94-271, CA-97-831-1)


Submitted:   March 26, 1998                 Decided:   April 9, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bobby Scean Sang, Appellant Pro Se. Clifton Thomas Barrett, Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion ac-

cepting the recommendation of the magistrate judge and find no

reversible error. Appellant alleged that the district court should
have reduced his base offense level under the "safety valve" provi-

sion,   U.S. SENTENCING GUIDELINES MANUAL   §   5C1.2   (1994).   Because

Appellant failed to raise this nonconstitutional claim in his

direct appeal, he may not assert it in this collateral proceeding.

See Stone v. Powell, 428 U.S. 465, 477 n.10 (1976). Accordingly, we

deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                              DISMISSED




                                   2